Citation Nr: 0728198	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-18 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In June 2004 and October 2005, the Board remanded the case to 
the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in May 2007; a transcript of the hearing is 
associated with the claims file.  At this hearing, the 
veteran submitted additional evidence consisting of VA 
treatment records dated from September 2006 to May 2007.  See 
38 C.F.R. § 20.1304 (2006).  The Board notes that the veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
the veteran has a current diagnosis of PTSD.

2.  Resolving all reasonable doubt in the veteran's favor, 
the veteran's PTSD is a result of his active duty military 
service


CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)) and the implementing regulations.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of an ammo store specialist with the 611th Ordnance 
Company, 191st Support Battalion.  Although, the Board notes 
that the veteran received light weapons infantry training, 
there is no indication that he engaged in combat with the 
enemy.  Therefore, as indicated above, the veteran's lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressor, and the evidence must contain 
independent statements or records supporting such occurrence.  
See Morneau, supra; Dizoglio, supra; West (Carlton), supra; 
and Zarycki, supra.

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from January 1970 to 
November 1970.  He contends that upon his arrival in Vietnam 
on January 11, 1970, the airstrip at Long Binh was attacked 
as his plane was attempting to land and that he was exposed 
to rocket attacks while stationed at Cam Ranh Bay.  The AOJ 
contacted the Joint Services Record Research Center (JSRRC) 
for verification of the attack on the airfield and that the 
611th Ordnance Company was located at Cam Ranh Bay during the 
time period indicated and that unit records reported rocket 
attacks.  JSRRC confirmed that the 611th Ordnance Company was 
stationed at Cam Ranh Bay and that records submitted by the 
US Army Support Command show rocket attacks on the Cam Ranh 
Bay peninsula in February 1970, March 1970, and April 1970.  
However, JSRRC indicated that an attack at Long Binh on 
January 11, 1970 could not be confirmed.  Therefore, the 
Board concludes that the veteran has verified in-service 
stressors of rocket attacks at Cam Ranh Bay. 

The Board also finds that the veteran has a current diagnosis 
of PTSD.  In this regard, the Board notes that there is 
conflicting medical evidence of record.  Specifically, at an 
October 2002 VA examination, the VA examiner diagnosed the 
veteran with chronic PTSD and alcohol dependence.  January 
2003 to September 2003 VA medical records note treatment for 
depression and anxiety.  September 2004 VA treatment records 
indicate diagnoses and hospitalization for alcohol 
dependence, substance induced mood disorder and a history of 
PTSD.  October 2004 VA records show a diagnosis of PTSD and 
alcohol dependence.  September 2005 to May 2007 VA outpatient 
records report diagnoses and treatment of PTSD and alcohol 
dependence in remission.  

However, at the veteran's July 2006 VA examination, the VA 
examiner indicated that there was no evidence of the criteria 
to support a diagnosis of PTSD.  He diagnosed the veteran 
with alcohol dependence and nicotine dependence.  

The Board, therefore, recognizes that the veteran has a 
history of both PTSD and alcohol dependence.  Further, the 
Board determines that the evidence that the veteran has a 
current diagnosis of PTSD is in equipoise.  Although the July 
2006 VA examiner found that the veteran's symptomology did 
not meet the criteria for a diagnosis of PTSD, the fact that 
the October 2002 VA examiner diagnosed PTSD and that he has 
been treated for PTSD continuously since October 2004 weighs 
in favor of the veteran's claim.  Therefore, the Board finds 
that it is at least as likely as not that the veteran has a 
current diagnosis of PTSD.

With regard to whether the veteran's PTSD is a result of his 
in-service stressors, the Board again finds the evidence to 
be in equipoise.  The October 2002 VA examiner stated that 
the veteran was demonstrating post-traumatic stress disorder 
that appears related to his military service.  However, the 
veteran's stressors had not yet been verified; thus, the 
examiner did not explicitly state that the veteran's PTSD was 
related to those stressors.  The July 2006 VA examiner noted 
the veteran's stressors and stated that the veteran did show 
signs of PTSD in spite of the lack of evidence that he had 
been involved in heavy fighting.  However, as indicated 
above, she found that the veteran also lacked some of the 
symptomology to support a PTSD diagnosis; thus, she did not 
make a determination as to whether or not the veteran's PTSD 
symptomology was related to his in-service stressors.  VA 
treatment records report PTSD symptomology such as flashbacks 
and nightmares connected to Vietnam.  Therefore, taking into 
consideration that the veteran has a current diagnosis of 
PTSD, that his PTSD symptomology is reflective of his Vietnam 
experiences, and that his symptomology has not been 
attributed to any other source than his verified in-service 
stressors, the Board determines that the veteran's PTSD is at 
least as likely as not a result of his in-service stressors.  
            
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, 
resolving all reasonable doubt in favor of the veteran, the 
veteran's claim of entitlement to service connection for PTSD 
is granted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


